Citation Nr: 1531028	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-27 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot/ankle disability.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to August 1980.  These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 (back) and September 2013 (left foot and ankle claims) rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board videoconference hearing before the undersigned in April 2015; a transcript of the hearing is of record.  Additional evidence was submitted at and after the hearing with a waiver of RO consideration.
 
The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a back disability has been raised by the record during the April 2015 Board hearing (see Hearing Transcript, pages 4-7), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for left foot and ankle disabilities (on de novo review) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A March 2008 rating decision denied the Veteran's claim of entitlement to service connection for bilateral foot disabilities based on findings that a bilateral foot condition preexisted service and was not aggravated beyond the natural progression of the disease by service; the Veteran did not perfect his appeal, and the decision became final.

2.  A March 2008 rating decision denied the Veteran's claim of entitlement to service connection for bilateral ankle disabilities based on a lack of nexus to service; the Veteran did not perfect his appeal, and the decision became final.
 
3.  Evidence received since the March 2008 rating decision shows that the Veteran has additional left foot and ankle disabilities not encompassed in the prior rating decision; relates to an unestablished fact necessary to substantiate the claims of service connection for left foot and ankle disabilities; and raises a reasonable possibility of substantiating the claims.

4.  The preponderance of the evidence is against a finding that the Veteran has an additional back disability proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, or by an event that was not reasonably foreseeable.

5.  The preponderance of the evidence is against a finding that the Veteran has an additional left knee/ankle disability proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, or by an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for left foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Compensation for additional back disability under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2014).

4.  Compensation for additional left foot/ankle disability under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

However, as the decisions regarding the requests to reopen claims of service connection for left foot and ankle disabilities are completely favorable to the Veteran, no further action, regarding such claims is required to comply with the VCAA

Regarding the claims for entitlement to benefits under 38 U.S.C.A. § 1151, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in May 2011 (back) and April 2013 (left foot/ankle), VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain and what is required to establish entitlement to compensation under 38 U.S.C.A. § 1151.  The appeals were most recently readjudicated in September 2012 (back) and March 2014 (left foot/ankle) Statements of the Case. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment identified by the Veteran, including VA treatment records and private treatment records.  The Veteran has not identified any additional records that could be used to support his claim.  The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  In a claim for benefits under 38 U.S.C.A. § 1151, a VA medical examination must be provided when the evidence of record indicates a causal connection between a current disability and VA treatment.  Trafter v. Shinseki, 26 Vet. App. 267, 277 (applying 38 U.S.C.A. § 5103A (d)(1) to 38 U.S.C.A. § 1151 claims).  As discussed in greater detail below, the record does not support the Veteran's assertions that he has additional disability or that VA refused to treat his chronic medical conditions.  Accordingly, a VA examination was not required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference Board hearing in April 2015, the undersigned explained what was needed to substantiate the claims for benefits under 38 U.S.C.A. § 1151.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional back and left foot/ankle disability and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence - Left Foot and Left Ankle

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A March 2008 rating decision denied the Veteran's claims of service connection for bilateral foot and ankle disabilities on the basis that there was no nexus shown between a current disability/aggravation of a pre-existing disability and the Veteran's service.  The evidence of record at that time included his service treatment records (STRs), showing third degree pes planus pre-existing service and postservice private treatment records documenting current treatment for left foot posterior tibialis tendon insufficiency and left ankle pain.  The Veteran initiated an appeal of the March 2008 rating decision by submitting an April 2008 Notice of Disagreement; however, he withdrew his appeal in an April 2009 writing, and the March 2008 rating decision became final.

The evidence received since the March 2008 rating decision includes VA and private treatment records noting diagnoses of additional current left foot and ankle disabilities not previously considered.  (See, e.g., October 2010 VA radiology reports, noting degenerative changes in the left foot and ankle.)  This evidence is new, as it was not previously considered, and material, as it indicates that the Veteran has additional left foot and ankle disabilities not previously considered in a final rating decision.  The evidence also raises a reasonable possibility of substantiating the claim.  Thus, the evidence is new and material and sufficient to reopen the claim of entitlement to service connection for left foot and ankle disabilities.  Consideration of the reopened claims on the merits is addressed in the Remand below.

Entitlement to Benefits under 38 U.S.C.A. § 1151

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for alleged additional back and left foot/ankle disabilities that he alleges resulted from VA's refusal to treat those disabilities appropriately or in a timely fashion.

Under 38 U.S.C.A. § 1151, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  To be awarded compensation under section 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 ).  38 C.F.R. § 3.361(d)(2).
 
The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran's claim for 38 U.S.C.A. § 1151 benefits for a back disability is premised on his assertion that VA refused to treat his back disability and that he has additional back disability as a result.  The record does not support either assertion.

A June 2009 VA treatment record indicates that the Veteran was seen for the purpose of establishing VA care and was currently being followed by a private primary care provider he had seen for over 10 years.  He reported a history of flat feet and backache.  His back was assessed as stable on current medication, x-rays were to be reviewed and a referral for further treatment considered, the Veteran was asked to bring in private MRI reports from the prior year, and the Veteran refused VA medications as he was obtaining them privately through his wife's insurance.  

A July 2009 VA treatment record indicates that the Veteran was seen for follow-up of the June 2009 appointment.    

A February 2010 VA treatment record notes a history of occasional back pain, currently controlled.  A March 2010 VA treatment record addendum notes that Veteran reported that his private physician controls his back pain and that he had signed an agreement not to receive pain medication from any other source. 

In October 2010, the Veteran was seen for a primary care visit.  He reported chronic back and ankle pain.  

A January 6, 2011, VA Primary Care (PC) telephone encounter note reflects that the Veteran had called and left a voice mail noting complaints of severe back pain.  

A second January 6, 2011, VA PC telephone encounter note indicates that a PC nurse returned the Veteran's call.  At that time, the Veteran reported a chronic problem with low back pain, that a private MRI had been done in 2008, that there was no new injury, and that he was experiencing pain of 9-10 out of 10 affecting his ability to work.  The Veteran requested a refill of prescribed pain medication; the nurse informed him that the medication had already been mailed to him.

A January 6, 2011, addendum note from the Veteran's VA PC physician includes an instruction that the Veteran was to continue using prescribed medication and a notation that "cold weather makes pain worse."

A January 7, 2011, VA PC telephone encounter note indicates that a PC nurse contacted the Veteran to pass along the physician's instructions.  The note indicates that the Veteran agreed with the plan of care and concurred that cold weather increased his discomfort.

A letter, dated January 18, 2011, from the Veteran to his attorney is consistent with the facts as described above.  In his January 2011 correspondence, the Veteran related that: (1) his October 2010 VA appointment was scheduled for the purpose of examining his left foot/ankle disabilities; (2) during that appointment, he explained that he also had symptoms of severe back pain; (3) he was told that the current appointment was only for his left foot; (4) he did not contact VA to request a back appointment until January 5, 2011; (5) his call was returned the following day (January 6) for the purpose of obtaining more information about his symptoms; (6) on the day after that (January 7), after consultation with a physician, the Veteran was advised that his increased symptoms might be seasonal and that he should continue with his current treatment.  The Veteran concluded his letter to his attorney with his expressed desire to have a back examination.   

In correspondence received by VA on January 27, 2011, the Veteran's attorney initiated a claim for 38 U.S.C.A. § 1151 benefits on his behalf, based on an alleged refusal by VA to treat the Veteran's back disability.  

In a June 2011 rating decision, entitlement to compensation under 38 U.S.C.A. § 1151 for refusal to treat a complaint of back pain was denied on the grounds that, essentially, no additional disability was shown.   

In his June 2011 Notice of Disagreement, the Veteran reiterated his assertion that VA refused to treat his back pain (during his October 2010 VA foot appointment).  He took exception to the RO's conclusion that no additional disability was shown, asserting that he was entitled to compensation for the extra pain and suffering he endured as a result of VA's refusal to treat his back pain.  

In July 2011, the Veteran contacted the Oklahoma VA Medical Center (VAMC) to report chronic lower back pain.  Spine X-rays were ordered; imaging showed degenerative changes of the lumbar spine.  It was noted that X-rays taken in 2009 also showed degenerative changes.  Subsequent treatment records show continued treatment for the same condition. 

The Veteran provided testimony at an April 2015 Board videoconference hearing.  He stated that he called VA in January 2011 due to excruciating back pain.  He testified that his doctor told him (through a nurse) to continue taking his medication and that his increased back pain symptoms were likely due to the cold weather.  He stated that he was told that VA could only look at one item at a time and, because he was there to have his feet/ankles looked at, they would not look at his back.  He testified, with his attorney's assistance, that he was angry that VA would not look at both his back and feet/ankles, that he contacted the attorney, and that they filed the 1151 claim.  He stated that he was finally seen for X-rays in July 2011, six months later, and that he has continued to be treated with the same pain medication/muscle relaxers as in January 2011.  He testified that he has significant pain and has had to reduce his work hours as a result.  After questions from his attorney, the Veteran confirmed that he feels that a lack of VA treatment has led to increased suffering and has impacted his ability to pursue substantially gainful employment.  

At the Board hearing, the Veteran submitted letters from customers noting, in general, that he has had trouble with his feet and back.  

The Veteran's testimony (at the Board hearing and in written correspondence to VA) and the medical record are, essentially, consistent with one another and reflect the following sequence of events:  (1) the Veteran had an October 2010 appointment to examine his feet/ankles; (2) when he presented for his October 2010 examination, the Veteran reported that he had severe back pain, as well; (3) the Veteran was told that the October 2010 appointment was specific to his feet/ankles and that his back (which had been followed by a private treatment provider) would not be examined at that time; (4) the Veteran next contacted VA regarding his back several months later, in January 2011, leaving a voice mail describing severe back pain; (5) a VA nurse returned his call the next day to obtain more information about his symptoms, at which point the Veteran relayed that he had a chronic back disability, but no new injury; (6) the following day, after consultation with a VA physician, the VA nurse again contacted the Veteran with instruction to continue taking his medication and that the increase in pain was likely due to cold weather; (7) the Veteran acknowledged that cold weather exacerbates his symptoms; (8) later that same month (January 2011), the Veteran contacted his attorney to express his desire for a VA back examination; (9) his attorney filed a 38 U.S.C.A. § 1151 claim on his behalf, based on allegations that a VA Medical Center (MC) refused to treat a back disability; (10) the Veteran next contacted VA regarding his back in July 2011, an appointment was scheduled, he was examined that month, and treatment with pain medication and muscle relaxers continued.

The Veteran appears to contend that he was refused treatment both in October 2010 and January 2011.  

With respect to his October 2010 report of back pain, the evidence indicates merely that VA declined to examine his back (which had, prior to that point, been treated outside the VA system) during an appointment scheduled for the purpose of examining his feet.  There is no indication in the record that the Veteran was refused opportunity to schedule an appointment (with an appropriate specialist) for his complaints of back pain.  By the Veteran's own testimony, he did not contact VA again regarding his back until January 2011 (See January 2011 letter to his attorney.)  Thus, the Board finds that VA did not refuse to treat the Veteran's back disability in October 2010.

With respect to his January 2011 report of back pain, the evidence indicates that a VA nurse responded within a day to his initial contact and again, within a day, with the doctor's instructions that the increase in pain was likely due to weather and that he was to continue his present treatment.  VA medical records document the Veteran's concurrence that cold weather exacerbates his back condition.  The record, including the Veteran's own testimony, is silent for any indication that he subsequently contacted VA to let them know that his pain had not abated (requiring additional treatment) or expressed a desire (to anyone other than his attorney) that he wished to be seen in person.  In fact, the record indicates that, when he contacted VA again in July 2011, he was scheduled for an appointment that month.  As the record reflects that he was treated (over the phone) in January 2011, and that no additional treatment was requested from VA, the Board finds that VA did not refuse to treat the Veteran's back disability in January 2011.

Even assuming, arguendo, that VA had refused treatment, there is no evidence that the Veteran has additional back disability.  The record (including medical treatment records and the Veteran's own testimony) reflects that he has a chronic, degenerative back disability, the treatment for which has reminded essentially the same.  While he has described increased pain and his belief that his pain is greater than if he had been provided different, or more prompt, treatment, he has not identified, nor does the record suggest, any additional underlying disability resulting from VA action.  Thus, the Board finds that the Veteran has not established this (necessary) element of a claim for benefits under 38 U.S.C.A. § 1151.

The Board has considered the Veteran's argument, through his attorney, that he is entitled to 38 U.S.C.A. § 1151 benefits for his back disability based on 38 C.F.R. § 3.361(c)(2), which stands for the proposition that VA care can be considered the cause of the continuance or natural progression of a chronic disease where VA's failure to timely diagnose and properly treat the chronic disease causes the continuance or natural progression.  However, as noted above, there is no indication that VA failed to timely diagnose his back disability (the Veteran was already receiving private treatment for his back disability prior to seeking VA care in 2009, and degenerative changes were shown on X-ray in 2009 (see July 2011 VA treatment records), and there is no indication in the record, other than the Veteran's vague assertion that some sort of unspecified action could have been taken in October 2010 or January 2011 that would have had a different outcome than the treatment provided.  (The Board notes that his treatment regimen has remained essentially the same before and after the alleged failure to treat).  Consequently, the Board finds that 38 C.F.R. § 3.361(c)(2) does not apply to the present claim.

In summary, the record indicates that the Veteran did not receive treatment for his back disability during an appointment for his (unrelated) left foot and ankle disability, that he was treated by phone for his back disability in January 2011, and that he was seen in July 2011 after requesting an appointment.  The record does not support his assertion that VA refused to provide treatment for his back disability, nor does it provide evidence that any additional disability has been incurred.  Thus, the Board finds that compensation for a back disability under 38 U.S.C.A. § 1151 is not warranted.

As regards his left foot/ankle disability, the Veteran's claim for 38 U.S.C.A. § 1151 benefits for such disability is premised on his assertion that VA refused to provide treatment (i.e., surgical repair) and that he has additional disability as a result.  The record does not support either assertion.


A June 2009 VA treatment record indicates that the Veteran was seen for the purpose of establishing VA care and was currently being followed by a private primary care provider he had seen for over 10 years.  He reported a history of flat feet and backache.  His was assessed with flat feet, noted to be using orthotic shoes, and referred to podiatry.  He refused VA medications as he was obtaining them privately through his wife's insurance.  He was again referred to podiatry on July 2009 follow-up appointment.

In February 2010, the Veteran sought VA follow-up care for chronic medical problems, to include increasing bilateral foot pain secondary to pes planus.  He was using foot inserts that he reported helped with pain, but were worn down due to the severity of his condition.  He noted impaired range of motion and deformed ankles.  On physical examination, he had bilateral pes planus with gross deformity, left ankle worse than the right, and difficulty flexing and extending without pain.  His pes planus was assessed as unstable, his medication was changed, he was instructed to use ice/heat and exercises, new inserts were ordered, and a consult to the orthopedic foot clinic was arranged to pursue a possible brace to assist with his employment.  Radiology studies of the left foot revealed significant pes planus with mild midfoot degenerative changes.  Radiology studies of the left ankle revealed significant pes planus with moderate midfoot degenerative changes. 

In March 2010, the Veteran was seen for VA orthopedic consultation.  He was diagnosed with severe pronation, ankle instability, and advanced degenerative joint disease and referred to an outside clinic for a pair of custom footwear.  An addendum record notes that the Veteran had signed an agreement with a private physician not to receive pain medication from any other source.  The Veteran requested that his X-ray results be sent to his private physician so that he could obtain pain medication.  

In August 2010, the Veteran presented to the VA orthopedic surgery clinic with a complaint that his custom boot did not work.  The podiatrist arranged to have a steel shank put in and stated that he would consider an Arizona brace in the future.  

An October 2010 VA orthopedic surgery clinic note documents the Veteran's complaints that his left foot had worsened and indicates that the Veteran discussed surgery with the VA podiatrist, who had encouraged the Veteran to get a second opinion.  

October 2010 VA radiology revealed severe left foot pes planus with moderate degenerative changes at the metatarsophalangeal joint of the great toe and in the midfoot.  There was also mild to moderate degenerative changes of the left ankle over severe collapse of the midfoot and hindfoot.  

A November 2010 private treatment record indicates that the Veteran was referred from VA for private evaluation of left foot and ankle pain/deformity.  The private podiatrist noted VA treatment with off-the-shelf and custom orthotics/braces and the Veteran's complaints of worsening.  VA-provided X-rays were reviewed.  The assessment was collapsing pes valgo-planus deformity with subluxation and malalignment of the talar navicular joint, subtalar, and calcaneal cuboid joint.  The need to continue using the VA-provided braces was conveyed, and the nature of possible surgical intervention was discussed.  

A December 2010 VA orthopedic surgery clinic note indicates that the Veteran had obtained a private opinion that surgery was warranted and the Veteran was referred to the VA orthopedic clinic for evaluation.

December 2010 VA radiology revealed severe left foot pes planus with moderate to severe degenerative changes at the metatarsophalangeal joint of the great toe, minimal degenerative changes at the second and fifth metatarsophalangeal joints, and moderate degenerative changes in the midfoot.

A January 2011 VA orthopedic surgery clinic note indicates that the Veteran was going to have reconstructive surgery of his severely deformed left foot performed by a private treatment provider because that service was not offered by VA.  X-rays and an EKG were ordered (through VA) to provide to the private surgeon, and crutches and a walker were ordered (through VA) for the Veteran's convalescence.  The Veteran was to follow-up with the VA orthopedic surgery clinic after his recuperation. 

The Veteran had private foot surgery in February 2011.  

In June 2011, following private foot surgery, the Veteran stated on VA orthotics consultation that he did not get relief from the custom footwear obtained through VA and opted for private foot surgery.  He reported continued pain and swelling.  

In September 2011, the Veteran's private podiatrist provided, pursuant to the Veteran's attorney's request, a letter describing the circumstances of the surgical intervention.  The private podiatrist noted that the VA treatment had not had much benefit for the Veteran, described the Veteran's pre-surgical foot condition, and related the diagnoses noted above.  The private physician noted that the Veteran was referred by VA because VA was not able to perform corrective surgery.  He reported that the Veteran's symptoms and functionality had improved following surgery.  With respect to whether VA refused treatment, the private surgeon noted that VA did, in fact, treat the Veteran (on a conservative basis), but that it was his understanding that VA either did not have the surgical expertise required (at that facility) or was unable to arrange for the surgery to be performed within a reasonable amount of time.  

In his October 2012 claim for compensation for a left foot/ankle disability under 38 U.S.C.A. § 1151, the Veteran asserted that VA refused to provide appropriate treatment, forcing him to seek treatment outside VA.  In an accompanying statement, he alleged (through his attorney) that his VA physician had referred him for outside treatment because the Veteran "faced dire consequences if he continued to receive the conservative VA treatment," forcing the Veteran to seek outside surgical intervention at his own expense.  

In his November 2013 Notice of Disagreement, the Veteran stated his belief that waiting for surgery contributed to the severity of his disability.

In May 2013 correspondence, the Veteran stated that his foot disability required surgery, but that VA refused to provide treatment other than maintaining his "ridiculous boot."  He stated that his private surgeon was surprised that he was still able to use his foot after the treatment VA provided.  

The Veteran provided testimony at an April 2015 Board videoconference hearing.  He stated that he had to wait nine months to see a VA podiatrist.  He testified that the VA podiatrist was reluctant to treat him because he had already obtained custom boots with steel shanks.  He stated that the boots are uncomfortable, that he wore them for a long time, and that his feet continued to worsen.  The Veteran testified that the VA podiatrist told him that there was no one at that facility that was qualified to perform the surgery and that he might be able to get it done at another VA facility (with an unknown wait time).  The Veteran reported that the VA podiatrist recommended having surgery done outside the VA system, if the Veteran had any other insurance to cover it.  The Veteran stated that the VA podiatrist referred him to an outside treatment provider, who told him that if he had waited much longer to have the surgery he might have lost his foot.  He testified that his foot has improved since the surgery, but that he still has some impairment.  With assistance from his attorney, the Veteran stated his belief that the delay in finding a treatment provider outside the VA system, and treatment with the custom boots, caused his left foot/ankle disability to worsen, affecting his employability.

At the Board hearing, the Veteran submitted letters from customers noting, in general, that he has had trouble, worsening over time, with his feet and back.  A letter from D.S. states that the Veteran was told that "it would be in his best interest" to pursue surgery outside the VA system.  A letter from T.H. states that the Veteran sought VA treatment and was denied, forcing him to "seek outside help."

The Veteran's testimony (at the Board hearing and in written correspondence to VA) and the medical record are, essentially, consistent with one another and reflect the following: (1) that he received (conservative) VA treatment for his left foot/ankle disability, including custom footwear; (2) that a VA podiatrist discussed with him the possible benefits of corrective surgery; (3) that VA was unable to perform the surgery at the Veteran's local VAMC; (4) that the VA podiatrist recommended that the Veteran pursue private treatment, if covered by other insurance, as the most expedient route to obtain the desired surgery and provided a referral to an appropriate private treatment provider; (5) that VA worked with the private podiatrist to coordinate pre- and postsurgical care; (6) that the desired foot surgery was performed by the private podiatrist; and (7) that the Veteran's underlying left foot/ankle disabilities have improved following private surgical treatment.    

Contrary to the Veteran's assertion, the record reflects that VA did provide treatment for his left foot/ankle disability: regular evaluation of the condition and custom footwear.  To the extent that he asserts VA refused to provide a necessary surgical treatment, even when the record is read in the light most favorable to him, he was advised that seeking private surgery would be easier than trying to obtain such treatment through VA and that he elected to pursue the private treatment.  Indeed, it is evident from the medical records, including the September 2011 letter from the private podiatrist, that VA assisted the Veteran in locating an appropriate private treatment provider and in providing what auxiliary pre- and postsurgical services were within its capabilities.  Thus, while it appears he was counseled that obtaining the desired surgical treatment outside the VA system was presented as an option that might resolve the matter more quickly, the Board finds that there is no evidence that VA refused to treat his left foot/ankle disability.  While the Board understands the Veteran's frustration that his decision to seek private treatment involved additional expense on his part, he is not entitled to reimbursement of such expenses under the provisions of 38 U.S.C.A. § 1151.

To the extent that the Veteran's attorney argues, in his April 2015 brief, that a statement by the Veteran's private podiatrist in the September 2011 letter is conclusive evidence that VA refused to treat the Veteran's left foot/ankle disability, the Board notes that the portion of the podiatrist's statement cited in the brief was quoted out of context.  In what appears to be a response to a question posed by the Veteran's attorney, the private podiatrist did state: "I cannot comment as to why or the reasons for the VA's refusal to treat this Veteran," as cited in the April 2015 brief.  However, that phrase was immediately followed by the additional comment: "they did in fact treat him on a conservative basis."  Thus, the private podiatrist disagreed with the assertion that VA refused treatment entirely.  The podiatrist then further explained that it was his understanding that VA did not have the resources to provide the desired surgery within a certain time frame (and referred the Veteran outside the system), thus disagreeing with the assertion that VA refused to provide a medically necessary treatment.  

The Board has also considered whether the letter from T.H. supports the Veteran's assertion that VA refused treatment for a left foot/ankle disability.  The letter writer did not specify how he became aware of this knowledge.  Furthermore, the statement is contradicted by the medical evidence of record and the Veteran's own testimony, discussed above, which indicates VA did treat the Veteran's disability with custom foot wear and that outside treatment was recommended as the most expedient option for surgery, if desired; it does not demonstrate that VA treatment was denied.  Consequently, the Board finds that the letter from T.H. is not credible evidence in support of the Veteran's claim.
 
Even assuming, arguendo, that VA's actions could be considered a refusal to provide treatment, there is no evidence that the Veteran has additional left foot/ankle disability.  The record (including medical treatment records and the Veteran's own testimony) reflects that he has a left foot disability (pes planus deformity) that existed prior to his military service, as well as degenerative change in the foot and ankle.  While he expressed his lay opinion that the underlying disability worsened (prior to surgery) to a greater degree than if he had obtained the surgery earlier, he has not indicated that he has the requisite training and experience to offer a (medically) competent opinion on the matter, and there is no support in the medical of evidence record to support such assertion.  

With respect to the Veteran's contention that he was told that he would have lost his foot without surgery (and the Board notes that neither the VA treatment records nor the private podiatrist's September 2011 letter support such assertion), it is not relevant, as such outcome has not occurred.  To the extent that the Veteran argues that, had he not sought treatment outside the VA system, he would have suffered additional hypothetical future disability for which compensation under 38 U.S.C.A. § 1151 would have been warranted, such argument is beyond the Board's capacity for prognostication and, more importantly, outside the scope of the statutory and regulatory provisions at issue.  Furthermore, the medical record evidence reflects that his relevant symptoms and functional abilities have improved following private surgical treatment.  Thus, the Board finds that there is no evidence to support the Veteran's assertion that he has additional left foot/ankle disabilities and that the Veteran has not established this (necessary) element of a claim for benefits under 38 U.S.C.A. § 1151.

The Board has considered the Veteran's argument, as discussed above with respect to his back disability, that he is entitled to 38 U.S.C.A. § 1151 benefits for his left foot/ankle disability based on 38 C.F.R. § 3.361(c)(2).  However, as noted above, the record indicates that VA did provide (conservative) treatment for his left foot/ankle disability, that the Veteran elected to seek outside treatment, and that VA facilitated the delivery of care outside the system.  There is no indication in the record, other than the Veteran's vague assertion, unsupported by competent medical evidence, that any additional disability was incurred that could have been avoided if VA had provided different care.  Consequently, the Board finds that 38 C.F.R. § 3.361(c)(2) does not apply to the present claim.

In summary, the record indicates that the Veteran was treated by VA for his left foot/ankle disability; that he pursued surgery outside the VA system for his convenience; and that the surgery has resulted in an improvement in the disability at issue.  Thus, the Board finds that compensation for a back disability under 38 U.S.C.A. § 1151 is not warranted.



ORDER

The appeal to reopen the claim of service connection for a left foot disability is granted.

The appeal to reopen the claim of service connection for a left ankle disability is granted.

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a back disability is denied.

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a left foot/ankle disability is denied.


REMAND

The reopening of the claims of service connection for left foot and ankle disabilities triggers VA's duty to assist by arranging for an examination to secure a medical nexus opinion.  To facilitate such examination, the AOJ should first ensure that all relevant treatment records are secured and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he received for his left foot/ankle disabilities and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Thereafter, arrange for an appropriate examination of the Veteran to ascertain the nature and likely etiology of his left foot and ankle disabilities and, in particular, whether either was caused or aggravated by his military service.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each left foot and ankle disability found and opine as to whether it clearly and unmistakably (obviously, manifestly, undebatably) existed prior to entrance to active service, including discussion of the basis for such determination.

(b) With respect to any pre-existing disabilities identified, opine as to whether they were clearly and unmistakably NOT aggravated during active service.

(c)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, please opine as to whether is it at least as likely as not (a 50 percent or greater probability) that the disability was caused by active military service?

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  Then, review the record and readjudicate the claims.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


